Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.

DETAILED ACTION
	The following NON-FINAL Office Action is in response to communication filed on 02/01/2021 regarding application 16/046,511.

Status of Claims
	Claim(s) 1-20 are currently pending and are rejected as follows.

Response to Amendments – 112 Rejections
	Applicant’s amendments in regards to the previously applied 112(a) rejection have been fully considered and have met the requirements such that Examiner withdraws the previously applied rejection.

Response to Arguments – 101 Rejection
	Applicant’s arguments in regards to the newly amended 101 rejection have been fully considered but are not deemed to be persuasive.
	Applicant argues that the claims do not recite a judicial exception and even should they recite a judicial exception, the claims recite a practical application such that they provide an improvement upon the abstract idea and thus render the claims eligible.
	Examiner disagrees as the claims recite an invention for the receiving of completed steps in an order allocation process, displaying the information related to those steps, and displaying a summarization of the decisions previously made to a user. These actions fall within a subject matter which the courts have considered ineligible (Methods of Organizing Human Activity) specifically fundamental economic practices and principles, and commercial and legal interactions as the claims are focused on the acts of allowing a user to see historic information regarding an order allocation process, and what decisions were made in order to fulfill said order allocation. Order allocation and recordkeeping both fall within the ineligible subject matter recited above. The claims then recite several additional elements, however, interpreted either individually or as an ordered pair, are recited in such a way as to provide no meaningful limitation and have been deemed to be merely “applying” the abstract idea to a general computer or are seen as well understood, routine, or conventional. Thus the claims are ineligible under USC 101. Further elaboration regarding this decision is given in the newly amended rejection below.



Response to Amendments – 103 Rejection
Applicant’s arguments in regards to the previously applied 103 rejection are rendered moot in view of the newly amended prior art rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention(s) is/are directed to a judicial exception (i.e. law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claims 1-20 are directed towards the visualization and presentation of a plurality of decisions and items related to order allocation process. These actions fall within a subject matter of abstract ideas which the courts have considered ineligible (Organizing Human Activity 
(Commercial and Legal Interactions) and/or (Fundamental Economic Practices and Principles)). These claims do not integrate do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea.)
Under Step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claim 1 is directed towards a computer-implemented method which comprises at least one step. Claim 8 is directed towards a visualization module comprising a processor and non-transitory computer-readable 
Under Step 2A, Prong One, of the Alice/Mayo framework, it must be considered whether the claims recite an abstract idea.
Regarding representative independent claims 1, 8, and 15 the claim sets forth an invention for receiving, retrieving, and generating the visualization of decision steps and information regarding an order allocation which is directed towards the abstract idea of organizing human activity, specifically commercial and legal interactions and/or fundamental economic practices and principles in the following limitations:
Receiving ... a request for a [graphical] display of decision steps made in the past in a completed order allocation process that was completed in the past to determining the specific location from the plurality of potential locations from which good ordered by a customer were allocation from to fulfil an order
Retrieving ... a plurality of data items belonging to the same order that was completed in the past that identify rules that had applied in the past at the decision steps, parameters used during rule application and decisions that had been made in the past resulting from rule application, the data items having been stored asynchronously in the database or near the time decisions were made, the data items including an identification of inventory level, geographical considerations, and rules defined by the merchant;
Generating, the [graphical] display that identifies the decision made at each decision step in the completed order allocation process, the [graphical] display comprising a summary visualization that includes one or more summary visualization [interfaces] that summarizes the decisions that had been made in the past and includes a plurality of selectable [graphical control] elements each selectable [graphical control] element when selected, is configured to cause the selection of one of a plurality of decision-specific visualizations, wherein each decision-specific visualization is associated with a unique decision step and includes one or more decision step [GUIs] configured to identify the decision had been made at the associated decision step, the rule that had been applied in the past at the associated decision step, and the parameters that had been considered in the past during rule application at the associated decision step; and
Displaying the summary visualization including the one or more summary visualization [GUI elements] that summarize the decisions made in the past to complete order allocation process and the plurality of [GUI elements] to cause the selection of decision-specific visualizations …
Under Step 2A, Prong Two, the claims recite the following additional elements
	Independent claims 1, 8, and 15 recite the following:
A processor
A network
A user interface
A graphical display
Non-transitory computer readable storage medium
A network
A display device
These additional elements, considered both individually and as an ordered pair do no more than generally link the user of the abstract idea to a particular technological environment or field of use. These elements are also mere instructions designed to implement the abstract idea ("apply it") on a computer (See MPEP 2106.05(f)). In the immediate case of the processor, it is a representation of mere data gathering. (See MPEP 2106.05(g)). These elements are recited with a high degree of generality, and the specification sets forth the general purpose nature of the technologies required to implement the invention (emphasis added).
Support for this can be found in paragraph(s) 12, 14, 21, 27, and 37

[0012] As used herein, the term "module" refers to any hardware, software, firmware, electronic control component, processing logic, and/or processor device, individually or in any combination, including without limitation: application specific integrated circuit (ASIC), a field programmable gate-array (FPGA), an electronic circuit, a processor (shared, dedicated, or group) and memory that executes one or more software or firmware programs, a combinational logic circuit, and/or other suitable components that provide the described functionality.

[0014] FIG. 1 is a block diagram depicting an example computing environment 100 that can be used to implement aspects of the current subject matter. The example system includes one or more user or client devices 102 ( e.g., computers) that communicate with one or more servers 104 via one or more networks 106. The server 104 is coupled to a database 108 that may store records 110 that include information relating to an order. The client device 102 may initiate a visualization application that executes on the client device 102 ( e.g., client-side application) or an instance of a visualization application that executes on the server 104 via a web interface 
( e.g., server-side application) to retrieve records 110 stored in the database 108 and generate one or more visualizations that described the various steps in an order allocation process, the decisions made, the rules applied, and the parameters considered during rule application. The database 108 may include any of a number of different types of databases including but not limited to a NOSQL database and others.

[0021] The example visualization engine 310 is implemented by a controller. The controller includes at least one processor and a computer-readable storage device or media. The processor may be any custom-made or commercially available processor, a central processing unit (CPU), a graphics processing unit (GPU), an application specific integrated circuit (ASIC) ( e.g., a custom ASIC implementing a neural network), a field programmable gate array (FPGA), an auxiliary processor among several processors associated with the controller, a semiconductor-based microprocessor (in the form of a microchip or chip set), any combination thereof, or generally any device for executing instructions. The computer readable storage device or media may include volatile and nonvolatile storage in read-only memory (ROM), random-access memory (RAM), and keep-alive memory (KAM), for example. KAM is a persistent or non-volatile memory that may be used to store various operating variables while the processor is powered down. The computer-readable storage device or media may be implemented using any of a number of known memory devices such as PRO Ms (programmable read-only memory), EPROMs ( electrically PROM), EEPROMs ( electrically erasable PROM), flash memory, or any other electric, magnetic, optical, or combination memory devices capable of storing data, some of which represent executable instructions, used by the controller in implementing the visualization engine 310. 
[0027] The example GUI interface module 316 is configured to receive, from the GUI 318, a request for a visualization of decision steps made in an order allocation process and, in response, to cause the visualization engine 310 to generate the requested visualization. After visualization generation, the example GUI interface module 316 is configured to send and cause the generated visualization to be displayed on the GUI 318. When a user-specific visualization is selected via the GUI 318, the example GUI interface module 316 is configured to send and cause the selected user-specific visualization to be displayed on the GUI 318 in response to selection of a visualization link associated with the user-specific visualization.

[0037] The NID 510 is capable of connecting the example computer system to other computers over a network. The network can be an Ethernet or Gigabyte Ethernet LAN, a fiber ring, a fiber star, wireless, optical, satellite, a WAN, a MAN, or any other network technology, topology, protocol, or combination thereof.

[0053] Embodiments of the subject matter may be described herein in terms of functional 
and/or logical block components, and with reference to symbolic representations of operations, processing tasks, and functions that may be performed by various computing components or devices. Such operations, tasks, and functions are sometimes referred to as being computer­executed, computerized, software-implemented, or computer-implemented. In practice, one or more processing systems or devices can carry out the described operations, tasks, and functions by manipulating electrical signals representing data bits at accessible memory locations, as well as other processing of signals. The memory locations where data bits are maintained are physical locations that have particular electrical, magnetic, optical, or organic properties corresponding to the data bits. It should be appreciated that the various block components shown in the figures may be realized by any number of hardware, software, and/or firmware components configured to perform the specified functions. For example, an embodiment of a system or a component may employ various integrated circuit components, e.g., memory elements, digital signal processing elements, logic elements, look-up tables, or the like, which may carry out a variety of functions under the control of one or more microprocessors or other control devices. When implemented in software or firmware, various elements of the systems described herein are essentially the code segments or instructions that perform the various tasks. The program or code segments can be stored in a processor-readable medium or transmitted by a computer data signal embodied in a carrier wave over a transmission medium or communication path. The ''processor-readable 15 medium" or "machine-readable medium" may include any non-transitory medium that can store or transfer information. Examples of the processor-readable medium include an electronic circuit, a semiconductor memory device, a ROM, a flash memory, an erasable ROM (EROM), a floppy diskette, a CD-ROM, an optical disk, a hard disk, a fiber optic medium, a radio frequency (RF) link, or the like. The computer data signal may include any signal that can propagate over a transmission medium such as electronic network channels, optical fibers, air, electromagnetic paths, or RF links. The code segments may be downloaded via computer networks such as the Internet, an intranet, a LAN, or the like. In this regard, the subject matter described herein can be implemented in the context of any computer-implemented system and/or in connection with two or more separate and distinct computer-implemented systems that cooperate and communicate with one another.

Dependent claims 2-7, 9-14, and 16-20 recite further limitations such as; specifying the order allocation process (Claims 2, 9, and 16), the transmitting data items (Claims 3, 10, and 17), responding to a user selection of links (Claims 4, 11, and 18), displaying a summary of decisions made (Claims 5, 12, and 19), including previous and following step in the visualization (Claims 6, 13, and 20), and retrieving items from a cache (Claims 7, and 14).
In the immediate case of claims 7 and 14, the claims recite the additional element of:
A cache
However, similar to above, the additional element of a cache is recited with a high degree of generality, and the specification sets forth the general purpose nature of the technologies required to implement the invention (emphasis added).


[0024] The example record retrieval module 312 is configured to retrieve, from the database system 304, a plurality of data items related to the same order that identify rules applied at each decision step in the order allocation process, parameters used during rule application, and decisions resulting from rule application. The example record retrieval module 312, may choose a plurality of data items related to the same order, for example, by choosing data items having the same order number as a parameter. The example record retrieval module 312 is configured to store (at least temporarily) the retrieved data items in the cache 308 so that the visualization engine 310 may generate visualizations from the data items stored in the cache 308.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
	Claim(s) 1-20 is are rejected under 35 USC 103 as being unpatentable over Ladden (US 2016/0171439 A1) in view of Zwakhals (US 2016/0180274 A1), and further in view of Robinson (US 2010/0262521 A1).

Claims 1, 8, and 15 –
	Ladden teaches the following limitations:
A visualization module comprising a processor configured by programming instructions encoded in non-transitory computer readable media (Ladden: Paragraph 257, “The system 900 can include a storage system 912, which can include a computer readable and/or writeable nonvolatile medium in which signals can be stored to provide a program to be executed by the processor or to provide information stored on or in the medium to be processed by the program. The medium can, for example, be a disk or flash memory and in some examples can include RAM or other non-volatile memory such as EEPROM.”)
Receiving, by the processor from a user interface over a network a request for a graphical display of decision steps made in the past in a completed order allocation process that was completed in the past… (Ladden: Paragraph 190, “Certain embodiments of the present invention can also include a delivery schedule section 
Retrieving, by the processor from a database system, a plurality of data items belonging to the same order that was completed in the past that identify rules that had applied in the past at the decision steps, parameters used during rule application and decisions that had been made in the past resulting from rule application, the data items having been stored asynchronously in the database or near the time decisions were made, (Ladden: Paragraph 25, “shows one embodiment of a manifest overview page 2400. For example, a manifest summary 2402 can be included to provide a summary of a manifest's details over one or multiple days. For example, a user (e.g., delivery personnel) can be able to set the time frame over which a manifest is summarized. The manifest summary 2402 can include buttons 2404 which, responsive to user selection, changes the manifest summary 2402 display to provide manifest information over the time frame (e.g., a day, a week, a month, a year, etc.) specified by the button selected. If, for example, the day button is selected, then the manifest summary 2402 can display a daily summary of a manifest. The mobile application and/or the delivery management system can prompt the user to specify the day over which the summary 2402 is desired…”) 
Displaying the summary visualization including the one or more summary visualization GUI elements that summarize the decisions made in the past to complete order allocation process and the plurality of selectable graphical control elements configured to cause the selection of decision-specific visualizations on a display device. (Ladden: Paragraph 207, “The expanded information can display, for example, the time of all orders assigned to a manifest, the items in the manifest, a list of addresses to deliver to, anticipated delivery times, etc.). According to some embodiments, a daily manifest overview 2410 is displayed by the manifest overview page 2400 to provide a summary of a day's manifest details. For example, a daily manifest over can include information including a manifest ID, a manifest type, a schedule time, a truck ID, a route ID, a delivery origin, a destination, a number of stops, etc…”)
Ladden teaches an interface for viewing past decisions in an order allocation process, however, Ladden does not specifically state whether or not specific rules or parameters were applied when making those decisions. Zwakhals teaches the following limitations.
Generating, by the processor using the retrieved data items, the graphical display that identifies the decision made at each decision step in the completed order allocation process, the graphical]display comprising a summary visualization that includes one or more summary visualization graphical user interface (GUI) elements that summarizes the decisions that had been made in the past and includes a plurality of selectable graphical control elements each selectable graphical control element when selected, is configured to cause the selection of one of a plurality of decision-specific visualizations, wherein each decision-specific visualization is associated with a 
the data items including an identification of inventory level, geographical considerations, and rules defined by the merchant; (Zwakhals: Paragraph 44, " ... also executes algorithms for performing post­delivery process, which may include billing, inventory management ... "; Paragraph 59, " ... a pre-trip process ... options may include options to access details concerning the starting location ... access special delivery instructions ... vehicle condition reporting ... ")
Ladden in view of Zwakhals does not teach the determination of specific locations for order allocation, however, Robinson discloses the limitations below:
…to determining the specific location from the plurality of potential locations from which good ordered by a customer were allocation from to fulfil an order (Robinson: Paragraph 59, " ... determining the number and types of products in each shipping 

Ladden discloses a method for viewing decisions made on current and past order allocations. Zwakhals teaches a methods for applying specific parameters to an order allocation. Robinson teaches a method for the determination of fulfillment source locations. At the time of applicant’s filed invention, one of ordinary skill in the art would have combined Ladden with the method of Zwakhals as taught by Zwakhals (Zwakhals: Paragraph 3, “In another example, it may be necessary to accommodate last minute product delivery requests, emergency needs, of customer-driven scheduling adjustments…”). It would have also been obvious to one of ordinary skill in the art to combine the method of Ladden and Zwakhals with the teachings of Robinson as taught by Robinson (Robinson: Paragraph 125, " ... single interface to resolve most shipping problems automatically, which provides the benefit of increase customer satisfaction and reduced hassle in dealing with lost, damaged or erroneous shipments ... ").

Claims 2, 9, and 16 -
	Ladden in view of Zwakhals in view of Robinson teach the limitations of claims 1, 8, and 15
	Ladden in view of Zwakhals do not teach the following, however, Robinson teaches the following:
Wherein the order allocation process comprises receiving order information from a host business system and one or more of: prioritizing orders for allocation; reviewing 
must be shipped from one facility; should be filled from one site if possible, but otherwise filled from multiple sites if it cannot be filled from one site; (Robinson: Paragraph 154, " ... calculates the cost to ship the goods from multiple warehouses ... whether it is less expensive to ship from the multiple warehouses as compared to shipping from one warehouse ... ") 
and/or can only be shipped if the entire order is allocated from one or multiple facilities; (Robinson: Paragraph 179, " ... include which warehouse is to ship the products ... if the same product is stored in multiple warehouses ... ") 
reviewing the postal code on a ship-to address for an order to identify pre­determined geographic locations from which inventory can be allocated for the order; (Robinson: Paragraph 58, " ... shipping order table includes a plurality of rose ... shipment's ... city, state, region, postal code ... ")
and attempting to allocate from a site that has the highest priority. (Robinson: Paragraph 108, "...allows the warehouses ... which allows them to prioritize tasks...")

Ladden discloses a method for viewing decisions made on current and past order allocations. Zwakhals teaches a methods for applying specific parameters to an order allocation. Robinson teaches a method for the determination of fulfillment source locations. At the time of applicant’s filed invention, one of ordinary skill in the art would have combined Ladden with the method of Zwakhals as taught by Zwakhals (Zwakhals: Paragraph 3, “In another example, it may be necessary to accommodate last minute product delivery requests, emergency needs, of 

Claims 3, 10, and 17 –
	Ladden in view of Zwakhals in view of Robinson teach the limitations of claims 1-2, 8-9, and 15
	Ladden in view of Zwakhals do not teach the following, however, Robinson teaches the following:
further comprising: transmitting data items belonging to an order to the database after completing the prioritizing orders for allocation; (Robinson: Paragraph 108, " ... allows the warehouses ... which allows them to prioritize tasks ... ")
transmitting data items belonging to an order to the database after completing the reviewing order attributes or parameters to determine; (Robinson: Paragraph 95, "...a set of one or more outbound shipping order parameters...")
transmitting data items belonging to an order to the database after completing the reviewing the postal code; (Robinson: Paragraph 58, " ... shipping order table includes a plurality of rose ... shipment's ... city, state, region, postal code ... ") and 
transmitting data items belonging to an order to the database after the attempting to allocate from a site that has the highest priority. (Robinson: Paragraph I 08, "...allows the warehouses...which allows them to prioritize tasks...")


Claims 4, 11, and 18 –
	Ladden in view of Zwakhals in view of Robinson teach the limitations of claims 1, 8, and 15.
	Ladden further discloses the following:
further comprising generating a decision-specific visualization associated with a unique decision step in response to selection of the selectable graphical control element associated with the unique decision step. (Ladden: Paragraph 205, “The manifest summary 2402 can include buttons 2404 which, responsive to user selection, changes the manifest summary 2402 display to provide manifest information over the time frame (e.g., a day, a week, a month, a year, etc.) 

Claims 5, 12, and 19 –
Ladden in view of Zwakhals in view of Robinson teach the limitations of claims 1, 8, and 15.
	Ladden does not discloses the limitations below, however, Zwakhals further discloses the following:
the one or more summary visualization GUI elements that summarize the decisions made such that the decisions on the summary visualization are displayed in the order in which the decisions were made during the order allocation process. (Zwakhals: Paragraph 87, " ... information pertaining to the delivery phase, information relating the pre-trip phase, the post-trip phase, or the trip in general may also be validated ... the order in which the validations are performed need not be fixed ... but may instead depend on when information becomes available to the server. .. "; Fig. 14-15 (The figures display a summary interface that view the summary of decisions made through a trip in a chronological order of which they occurred.))

Ladden discloses a method for viewing decisions made on current and past order allocations. Zwakhals teaches a methods for applying specific parameters to an order allocation. At the time of applicant’s filed invention, one of ordinary skill in the art would have combined Ladden with the method of Zwakhals as taught by Zwakhals (Zwakhals: Paragraph 3, “In 

Claims 6, 13, and 20 –
Ladden in view of Zwakhals in view of Robinson teach the limitations of claims 1, 8, and 15.
	Ladden does not discloses the limitations below, however, Zwakhals further discloses the following:
includes a first selectable graphical control element that when selected causes the decision-specific visualization associated with an immediately preceding decision step to be displayed and a second selectable graphical control element that when selected causes the decision-specific visualization associated with an immediately following decision step to be displayed. (Zwakhals: Paragraph 45, "Various data pertaining to any of the server functionality herein may be stored in a database 22, including user profiles (e.g., employee records for each of the deliver agents 12), customer information, delivery schedules, inventory records, delivery record, and invoices. There server 20 may access this data in support of the algorithms it executes.")

Ladden discloses a method for viewing decisions made on current and past order allocations. Zwakhals teaches a methods for applying specific parameters to an order allocation. At the time of applicant’s filed invention, one of ordinary skill in the art would have combined Ladden with the method of Zwakhals as taught by Zwakhals (Zwakhals: Paragraph 3, “In 

Claims 7, and 14 –
Ladden in view of Zwakhals in view of Robinson teach the limitations of claims 1 and 8
	Ladden does not discloses the limitations below, however, Zwakhals further discloses the following:
further comprising storing the data items in a cache and wherein the generating, by the processor using the retrieved data items, the graphical display comprises retrieving the data items from the cache. (Zwakhals: Paragraph 59, " ... options that correspond to activities that logically occur later in the pre-trip process may not be made available until earlier options are selected ... selection of the instructions options results in a transition to a screen showing special delivery instructions, if any ... ")
	
Ladden discloses a method for viewing decisions made on current and past order allocations. Zwakhals teaches a methods for applying specific parameters to an order allocation. At the time of applicant’s filed invention, one of ordinary skill in the art would have combined Ladden with the method of Zwakhals as taught by Zwakhals (Zwakhals: Paragraph 3, “In another example, it may be necessary to accommodate last minute product delivery requests, emergency needs, of customer-driven scheduling adjustments…”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cashman (US 2014/0330579 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407.  The examiner can normally be reached on Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624